I think it well that we do not attempt in such a case as this to fasten on any particular theory to support the result. It is quite obvious that where one is permitted or encouraged to go in and develop another's property, expending time and money thereon for the common benefit of the owner and the permittee, it would be an injustice to allow the owner to terminate such arrangement without remuneration. The theory supporting the result is not important. Sometimes attempts to "scientificize" results are trammeling rather than elucidative. Whether we consider it as a license, unrevocable, without reimbursement for the actual expenditure of a material amount of labor or money, or as an arrangement in the nature of a cropper's agreement (if reciprocal obligations can be inferred), or some other arrangement designated in law by some other name, would make no difference in the result. The ultimate thing is to lay down a rule which will do justice. And if the plaintiffs, without inexcusable negligence in failing to check up ownership, were misled by the misrepresentations of the defendant as to ownership, the latter must bear the consequences of such mistake. In this case, I do not think the plaintiffs were negligent in the sense that their negligence contributed to or caused the mutual mistake. Therefore I concur.
MOFFAT, J., being disqualified, did not participate herein. *Page 545